Cassoday, C. T.
(dissenting). The constitution of this state declares:
“The legislature may confer upon the boards of supervisors of the several counties of the state such powers of a local, legislative and administrative character as they shall from time to time prescribe.” Sec. 22, art. IV, Const.
The framers of that instrument, perceiving the confusion and mischief which would naturally result from numerous and diverse forms of local government, wisely declared that “the legislature shall establish hut one system of town and county government, which shall be as nearly uniform as practicable.” Sec. 23, art. IV, Const. This is an express limitation- upon the power granted to the legislature by the previous section quoted. Such limitation confines the legislative power on the subject to “the one system, which is to be as nearly uniform as practicable. It is that [system] which is to be protected against legislative encroachment. This system, which is to be thus guarded, is nothing more nor less *307than, the plan or soheme by which the town and county are to be governed.” Chicago & N. W. R. Co. v. Langlade Co. 56 Wis. 614, 623, 14 N. W. 844. Thus it was held by this court nearly forty years ago that an act of the legislature providing for eight supervisors in the .county of Washington, which, under the general statutes relative to county government, was only entitled to three, was in conflict with the constitutional provision prohibiting the establishment of more than one system of county government. State ex rel. Peck v. Riordan, 24 Wis. 484. So it was held about the same time that an act of the legislature which appointed three commissioners “to supervise the erection of a courthouse in the county of Milwaukee” was in conflict with the same constitutional provision and therefore void. State ex rel. Keenan v. Milwaukee Co. 25 Wis. 339. Approving and following those cases, it was soon after held that the provision of the constitution last quoted “is mandatory, and the court must declare invalid any enactment in violation thereof;” that “a legislative act which does not impair the unity of the system of town and county government may yet be destructive of its uniformity, and invalid for that reason;” that “an enactment which would deprive the supervisors of one county of any part of the general powers of county government vested in all hoards of supervisors by the general statutes of the state, and confer such powers on some other officer or body elected or appointed for the purpose, is in violation of said section, and void;” that an act which “restricts the power of the supervisors of Milwaukee county to act upon claims against the county and enter into contracts in its behalf, without previous action thereon by the county auditor, whose election is therein provided for, or requires a vote of two thirds of the members-elect of such board to allow claims or enter into contracts disapproved by such auditor, is void under the principles above stated;” that, “under this principle, the court” held that the act there under consideration *308was “inoperative, and that tbe person wbo was elected auditor pursuant to its provisions was not entitled to bold sucb office.” State ex rel. Walsh v. Dousman, 28 Wis. 541. So it bas been beld that an act “wbicb attempts to take from tbe possession and control of tbe town officers in Obippewa county a portion of tbe moneys raised-in their town for highway purposes, and intrust its expenditure to tbe county board, contrary to tbe general law, violates” tbe constitutional provision quoted. McRae v. Hogan, 39 Wis. 529. So it bas been beld that an act “relating to county aid in tbe construction of bridges, and providing that this act shall not apply to tbe county of Grant, violates” tbe constitutional provision last quoted. State ex rel. La Valle v. Sauk Co. 62 Wis. 376, 22 N. W. 572. So it bas beén beld that an act wbicb attempted to give to tbe county of Milwaukee powers of local government not possessed by any other county in tbe state was repugnant to tbe constitutional provision last quoted. Wagner v. Milwaukee Co. 112 Wis. 601, 608, 88 N. W. 577.
Tbe question recurs whether, consistent with tbe adjudications cited, the act of April 21, 1905, here under consideration, can properly be beld to be a valid enactment. Cb. 94, Laws of 1905 (secs. 697 — 45-49, Stats.: Supp. 1906). It may be assumed that prior to that enactment there was “but one system of town and county government” in force in this state, and that that system was “as nearly uniform as practicable.” Certainly there is no claim 'that tbe system then in force was not uniform, nor that tbe act mentioned was intended to make that system more uniform or more practical. Tbe general statutes, under tbe general bead of “County Government,” among other things,.then provided:
“Each county organized in tbis state is and shall be a body corporate, and empowered to sue and be sued, to purchase, take and bold real and personal estate for public uses, including lands sold for taxes, to sell and convey tbe same, to make *309sucb contracts and do sucb other acts as shall be necessary and proper to the exercise of the powers and privileges granted and the performance of the duties charged upon it, or as shall be conferred by law, and shall so continue until altered by law.” Sec. 650, Statg. (1898).
It has been held that the duties thus “charged upon a county are exercisable by its county board.” Washburn Co. v. Thompson, 99 Wis. 585, 593, 594, 75 N. W. 309. So the statute then declared:
“The powers of a county as a body corporate can only be exercised by the county board thereof, or in pursuance of a resolution or ordinance by them adopted.” Sec. 652. Sec. also, secs. 653, 656, Stats. (1898); Johnson v. Buffalo Co. 111 Wis. 265, 269, 87 N. W. 240.
The statutes required the county board of supervisors to consist of the persons therein designated, and that every ward or part thereof of every city and incorporated village should be represented. Secs. 662, 663, Stats. (1898). The statutes also conferred upon the county board of each county fifteen distinct, enumerated, general powers, among which were to examine and settle all accounts, to build and keep in repair the county buildings and to insure the same,, to raise necessary moneys to defray the county charges and expenses, to have the care of the county property and the management of the business and concerns of the county, and to purchase land, etc. Sec. 669, Stats. (1898). Prior to the enactment in question such powers, and many others not mentioned, were vested in the boards of supervisors of the respective counties of the state, including Milwaukee county. By thus conferring the same powers on every board of supervisors in the state and subjecting each board to the same requirements, “one system of . . . county government” was secured, and that was “as nearly uniform as practicable.”
Is such “one system of . . . county government” broken up, or frustrated; or destroyed by the enactment in ques*310tion ? If not, can we say tbat notwithstanding tbe enactment the “one system” remains “as nearly uniform as practicable” ? In my judgment the act attempts to make, and was manifestly designed to make, a different system of county government in Milwaukee county than exists in any other county in the state, and thereby destroys the uniformity-secured by the constitution. It is entitled “An act to authorize the appointment of a board of trustees to govern and manage the county hospital, county farm, almshouse, and department of outdoor relief, and to have the care and support of poor” in Milwaukee' county. True, such board of trustees are to be elected by the board of supervisors of that county. Such powers, however, are not granted to any other-board of supervisors in the state, and the qualifications of the persons to be so appointed trustees are to be such as are not required to be possessed by the supervisors appointing-them. See. 1, ch. 94, Laws of 1905 (sec. 697 — 45, Stats. Supp. 1906). Besides, they may all be from one ward, instead of being a representative body like the board of supervisors.
The second section of the act (sec. 697 — 46, Stats.: Supp. 1906) provides that the board of trustees so appointed “shall have the same power in all matters relating to the care and support of the poor in such county as is now vested, in the county board and shall have the entire management of the county hospital, county farm, almshouse and waterworks,, and the department of outdoor relief and the entire management of the support and relief of poor in such county;” that, “they shall let all contracts and make all purchases for whatever may be necessary to maintain and, from time to time,, improve said institutions and maintain, support and care for the poor in such institutions and shall rndit all accounts, therefor;” that they shall appoint biennially three superintendents, each with the specific • powers therein described, “and said board of trustees shall have power to make and *311shall make all necessary rules and regulations for the government and maintenance of said county hospital, county farm, almshouse and waterworks and shall prescribe rules for the admission and discharge of patients or inmates, . . . and shall have power to fix and from time to time regulate the salaries of such superintendents, . . . which salaries shall be payable monthly out of the treasury of the county, the same as the salaries of other county officers and employees are paid.” Thus it appears that the powers vested in the county board by the general statutes are to the extent mentioned taken therefrom and vested in such board of trustees; that the “entire management,” in the particulars mentioned, is taken fron the county board and given to such board of trustees. Of course, such “entire management” could not be vested in two separate boards at the same time. So the powers vested in the county board by the general statutes to “let all contracts and make all purchases” and to “audit all accounts” are taken from that hoard and vested in the board of trustees so appointed. Such board of trustees are required to appoint superintendents and prescribe their duties and fix their salaries which the county is required to pay.
The third section (sec. 697 — 47, Stats.: Supp. 1906) provides that such superintendents shall take and subscribe an oath, and have power to make rules and regulations and to appoint and remove officers and employees, subject to the approval of the board of trustees.
The fourth section (sec. 697 — 48, Stats.: Supp. 1906) provides that the hoard of trustees shall file an annual report of receipts and disbursements for the year and an estimate of the appropriations needed for the ensuing year, and the county hoard is required to make sufficient appropriation annually in advance for the support, maintenance, salaries, repairs, and improvements therein provided for, and such appropriations must be used for such purposes and subject to the orders of the board of trustees.
*312The fifth section (sec. 697 — 49, Stats.: Supp. 1906) provides that the treasurer of the county shall be ex officio the treasurer of the institutions therein mentioned and the custodian of the funds, and keep separate accounts thereof, “and pay the same only upon warrants signed by the president and secretary of said board of trustees.”
Thus the letting of all contracts, the making of all purchases, the auditing of all accounts, the appointment and removal of all officers and employees, the fixing of all salaries, and the making of all disbursements to the extent mentioned are placed under the control, supervision, and management of such new board of trustees, and the funds so provided for are “only” to be paid out “upon warrants signed” by its president and secretary. The act seems to negative any remaining powers in the county .board in respect to the matters therein provided for, except to “make sufficient appropriation annually in advance” to cover the “estimate of the appropriations needed for the ensuing year.” And 'this seems to be the purpose of the act, for it expressly declares: “All acts or parts of acts in conflict with the provisions of this act are hereby repealed.” See. 6.
If it be claimed that there are some undefined and unnamed supervisory powers remaining in the county board of Milwaukee county as to any of the matters covered by the act, still it would be true that no other county in the state is provided with such board of trustees,’and hence the system of county government in Milwaukee county is, under this act, radically different from that existing in every other county of the state. If the powers conferred upon the several boards of supervisors in the state by the general statutes can thus be divided up and administered by separate boards, as in Milwaukee county, then I perceive no logical reason why such powers may not be divided up and administered by separate and appointive boards in every other county in the state, and in each county pursuant to a different plan or scheme than in any other county.
*313Obviously tbe legislative function is an essential and vital part of any system of county government. By tbe exercise of tbat function tbe question as to wbat policy for tbe promotion of tbe public welfare shall be adopted is determined, and this includes necessarily tbe fixing of tbe amount of public revenues to be raised, tbe manner of tbeir expenditure, and tbe determination as to wbat contracts on bebalf of -tbe county shall be made. Prior to this act this function in all counties was placed in tbe county board, made up of members elected by tbe people. By this act, under tbe only construction which seems to me reasonable, a large part of this function is vested in certain trustees in one county only (or, be it conceded, in a class of counties), and not in others. Clearly this is not uniformity. No reason has been suggested why it is not practicable to vest this legislative function in tbe county board in large counties as well as in small counties, and I know of none. I think, therefore, tbat this act is clearly in conflict with tbe constitutional provision requiring uniformity in town and county government.
WiNslow and Dodge, JJ., concur in tbe opinion of tbe Chief Justice.